NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




                United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted September 26, 2013*
                                  Decided September 26, 2013

                                            Before

                                WILLIAM J. BAUER, Circuit Judge 

                               RICHARD D. CUDAHY, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 13‐1108

JAMES MURRAY, a.k.a. JAMES HINES,                Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Southern District of Indiana,
                                                 Terre Haute Division.
      v.
                                                 No. 2:11‐cv‐30‐WTL‐WGH
FEDERAL BUREAU OF PRISONS, et al.,
     Defendants‐Appellees.                       William T. Lawrence,
                                                 Judge.

                                          O R D E R


       *
         The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 13‐1108                                                                             Page 2

        Inmate James Murray filed a lawsuit naming as defendants the Federal Bureau of
Prisons and two government officials; he requested leave to litigate the action without
prepaying fees. See 28 U.S.C. § 1915(a)(1). Murray did not reveal that he already had
been told that he has “struck out” by pursuing frivolous litigation and thus is barred by
§ 1915(g) from proceeding in forma pauperis. See Murray v. District of Columbia, No. 03‐
7141, 2004 WL 595073 (D.C. Cir. Mar. 23, 2004). Unaware of Murray’s ineligibility, the
district court granted Murray’s request, screened his complaint, and dismissed the suit
for failure to state a claim. See 28 U.S.C. § 1915A(a), (b)(1).

       Not only did Murray rack up yet another strike when his complaint was
dismissed for failure to state a claim, see id. § 1915(g), he bamboozled the district court.
The latter is grounds for terminating the appeal. Ammons v. Gerlinger, 547 F.3d 724, 725
(7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999).

       Accordingly, the appeal is DISMISSED. Murray has 10 days from the date of this
order to pay any outstanding fees he owes. If he fails to do so, we will enter an order
directing the clerks of all courts in this circuit to return unfiled all papers (other than
collateral attacks on his imprisonment) he submits until the fees are paid. See Ammons,
547 F.3d 724; Newlin v. Helman, 123 F.3d 429 (7th Cir. 1997); see also Support Sys. Int’l, Inc.
v. Mack, 45 F.3d 185 (7th Cir. 1995).